Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 2, 2015

                                          No. 04-15-00389-CV

                                   IN RE Eduardo LAGUERRE,
                          Ralina Cardona, Aureo Cardona and Ray Mancera

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On June 29, 2015, relators filed a petition for writ of mandamus. The court has
considered relators’ petition and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

    Relator’s request for leave to file the petition for writ of mandamus is DENIED AS
MOOT. Relator’s request for temporary relief is DENIED.


           It is so ORDERED on July 2, 2015.


                                                           _________________________________
                                                           Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court


1
 This proceeding arises out of Cause No. 2014-CI-11299, styled Elia Mendoza and Rosa Rosales, Individually and
as members of the League of United Latin American Citizens (LULAC) v. Eduardo LaGuerre, Magdalena Rivera,
Ralina Cardona, Baldomero Garza, Ray Mancera, Aureo Cardona and other un-named Defendants, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.